DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 8/11/21 including claims 1-20., out of which,  claims 6-7 , 9 , 19 have been 16-17 and  19 have been cancelled 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-5, 8, 10-15, 18, 20  are provisionally rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 4-11 and 13-18 of copending Application No. 16/743408, henceforth, ‘408  in view of ‘062 in view of ‘804 and, further in view of ‘900 (See office action below.
This is a provisional nonstatutory double patenting rejection.
Comparison of claims 1 and 11 of instant application 16/815385, henceforth, ‘385,with claims 1 and 10 of co-pending application ‘408, reveals that all limitations in claims 1 and 11 of instant application are similar, except that following limitations are reworded ,which are still similar:
“---wireless switching---“ changed to “---dynamic wireless communication—“
“---receiving, by a transceiver of a shipping container, a first activation signal from an activation device; ---“ changed to “---receiving, by a first controller of a first device, a first activation signal from an activation device, wherein the first controller is associated with a first shipping container,---“
Following limitations in co-pending application have not been included in instant application ‘385
 “---verifying, by the transceiver of the shipping container, the first activation signal; responsive to receiving and verifying the first activation signal, transmitting, by the transceiver, network credentialing data to the activation device, the network credentialing data including a container identifier of the shipping container;”
“---receiving, by a first controller of a first device of the shipping container, a second activation signal from the activation device, the second activation signal comprising an activation request and the network credentialing data; responsive to receiving the second activation signal,
Therefore claims 1 and 11 of instant application of instant application are broader than claims 1 and 10 of co-pending application ‘408, and are anticipated  by claims 1 and 10 of co-pending application ‘408 .
Following limitations in instant application are reworded and added in instant application
Further, dependent claims 2-5, 8, 10 of instant application are similar to dependent claims 12-15, 18 and 20 of instant application, and are similar to dependent claims of co-pending application ‘408.
 Applicant’s claims 1-5, 8, 10-15, 18, 20  merely broaden the scope of instant copending application by elimination of the terms from claims 1 and 10 of co-pending application ‘408. It has been held that the omission of 
In response to argument that ‘because neither the present claims nor the claims of the copending Application No. 16/743,408 have been patented, there is no way that double patenting can be determined (nothing is patented and there is no way to compare the final claims until one of the cases has been patented and the other claims are otherwise allowable; for example, see MPEP § 804(I)(B) as reference, Examiner respectfully states that current rejection on Double patenting still stands , as long as both comparable applications have similar limitations, as explained above.  Further,  A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable, see MPEP 804 I (B).

Claim Objections
Claims 1, 11 are objected to because of the following informalities:  
 	In limitation, “broadcasting, by the first device, a second activation signal to a second controller of a second device” broadcasting is applicable to plural;ity of receivers, whereas “a second  controller” is a single receiver. This could be termed as unicasting. 
Refer to limitation, “receiving, from the second device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the second device” occurs after “broadcasting, by the first device, a second activation signal to a second controller of a second device”, because “granting, by the first device, access to the wireless network for the second device” should be preceding to  the limitation “broadcasting, by the first device, a second activation signal to a second controller of a second device”
	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 and 11 recite the limitation "the wireless network" in 12.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8,10-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, Shehadeh (XP032897062 “IDS”), henceforth, ‘062 in view of Patwardhan et al. (US 2020/0092804), henceforth, ‘804 and Francisco. (US 20140267900), henceforth, ‘900 and, further, in view of Skaaksrud (US 20170278061), henceforth, ‘061. and, further, in view of Berenberg et al (US 20120203918), henceforth, ‘918.
For Claims 1 and 11, ‘062 teaches,  “A method for dynamic wireless communication”, the method comprising:
(‘062: see Introduction, To avoid degradation of service for the user, a mechanism of communication with
the AP in sleep mode should be provided to wake it up and rapidly restore connectivity upon the arrival  of new 
users.)	
receiving, by a first controller of a first device, a first activation signal from an activation device; 
(‘062: see fig. 1, page 3 and “A. Wake up Methods” on page 2,  receiving, by a transceiver (AP of pg. 2), a first activation signal from an activation device (see wake up request from STA in 1) of A. in pg. 2, see “wake up methods” in page 2, When the AP is asleep, its WiFi interface is shut down. When the STA wants to use the AP, it starts communicating with it via the Bluetooth interface. Fig. I represents the sequence diagram for the wake up procedure.);
responsive to receiving the first activation signal, transitioning the first device from a low power state to a 

(‘062: (see last paragraph of first column of pg. 3 noting probe response--- it sends WakeOnLan wake 
message to the main WiFi interface. Usually the wake up process is fast enough to allow the AP to get back. on-line in time to receive and respond to scanning performed by the STA.   (In wake up mode, power is raised obviously.))
broadcasting, by the first device, a second activation signal to a second controller of a second device;
(‘062:, (see networks of fig. 3 on pg. 3), wherein second or subsequent signal are broadcasted by AP.)
broadcasting, by the first device, a wireless network, wherein the first device comprises an access point for the wireless network; 
(see 4) of pg. 3 noting that AP is the first device). 
 ‘062 does not disclose clearly following limitation, which is disclosed by ‘804, as follows:
broadcasting, by the first device, a second activation signal to a second controller of a second device;
(‘804: [0028], The Beacon is periodically broadcast from an AP and may be used for TSF at the STA. The Discovery Frame is also periodically sent from an AP and may be used at an STA to discover different BSSs  (Reads on control) available in a Wi-Fi network.)
wherein the activation device comprises an interface coupled to the first shipping container;
(‘804 teaches the activation device comprising an interface coupled to the shipping container (paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh , ‘062 in order to reduce power consumption.
‘062 in view of ‘804 does not disclose following limitations, which are disclosed by ‘900, as follows:
receiving, from the second device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the second device.  
(‘900:,  [0070] In step 506, a second device can be detected. In an aspect, the second device can be a mobile device and/or a wireless device, such as a storage, processing, or presentation device. In another aspect, the second device can transmit a request for connection (request to join the netwok). As an example, the request for connection can comprise a request to join a network such as a local area network (e.g., LAN, WLAN, etc.). As a second device can be configured to connect to the network in response to processing the request. (Reads on granting, by the first device, access to the wireless network for the second device. ) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 
made to provide the teachings of ‘900 to the device of Shehadeh ‘062  in view of ‘804 in order to reduce power consumption.
	‘062 in view of ‘804 and ‘900, does not disclose following limitations which are disclosed by ‘061, as follows:
wherein the first controller is associated with a first shipping container, and wherein the activation device comprises an interface coupled to the first shipping container;  
(‘061:  [0857] the container node's controller (e.g., the programmed processing unit within the container node) actively manage and select which radio/antenna elements (Reads on interface.)  to use, Further, in [883] an exemplary logistics container deployed relative to this method may come in a variety of forms (e.g., a ULD, trailer, train car, intermodal shipping container, a pallet-type logistics storage platform (that may include a cargo net to secure and contain packages to the platform),
responsive to receiving the second activation signal, transitioning the second device from a second low power state to a second high power state;;.  
[0190] In another example, the exemplary node power manager may cause a change to a characteristic of its RF output signal power when the node has been associated to a physical place or another node by virtue of context data (such as context data 560 and association logic that utilizes that type of information). In one embodiment, the node may be instructed to change how often the node communicates and/or a characteristic of its RF output power to preserve power
and wherein the credential data comprises an internal token with a container number associated with the first shipping container
 [0322] Next, an association request is transmitted to the server in step 2310. In one example, the association request may identify the first node and second node to be associated and may request transmission of one or more appropriate security credentials (e.g., PIN credentials, security certificates, keys, and the like, ( which read on token.)) that may be used by the nodes to enable the first and second node to securely connect and share 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘061 to the device of ‘062 in view of ‘804 and ‘900 in order to locating a package ID node within a storage area of a logistics container.
‘062 in view of ‘804 and ‘900, discloses all limitations of subject matter, as applied to preceding claims 1 and 11 with the exception of following limitations which is disclosed by ‘918, as follows:
wherein the second controller is associated with a second shipping container, wherein the second activation signal includes credential data for connecting to the wireless network,---; 
(‘918:[0004] a first network device, which is joined to the network, sending authentication information. If the authentication information (reds on credential data) is determined as valid by a second network device, the second network device sends a join request toward the first network device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘918 to the device of ‘062 in view of ‘804 , ‘900 , ‘061 in order to have additional security while consuming low amounts of power.
Claim 11 has similar limitations as claim 1.

For claims 2 and 12, ‘062 in view of ‘804, ‘900, ‘061 and, further, in view of ‘’918 discloses all limitations of subject matter, as applied to preceding claims 1 and 11. 
‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
receiving, over the wireless network, data from the second controller.  
(‘804 eaches transmitting, over the wireless network to the activation device, container data associated with the shipping container (paragraph 24).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh, 062 in order to reduce power consumption.

Referring to claims 3 and 13, ‘062 in view of ‘804, ‘900, ‘061, ‘918 discloses all limitations of subject matter, as applied to preceding claims 1-2 and 11-12. 

receiving, from the activation device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the activation device.  
(‘804: teaches receiving, from the activation device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the activation device (see paragraph 2 noting STA gaining access to network by AP).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh, ‘062 in order to reduce power consumption.

Referring to Claims 4 and 14, ‘062 in view of ‘804, ‘900, ‘061 and ‘918  discloses all limitations of subject matter, as applied to preceding claims 1-3 and 11-13. 
‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
transmitting, by the first device over the wireless network, the data from the second controller to the activation device.
(‘804: discloses transmitting, by the first device over the wireless network, the data from the second controller to the activation device. (paragraph 24). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh in order to reduce power consumption.

Referring to Claims 5 and 15, ‘‘062 in view of ‘804, ‘900, ‘061 and ‘918  discloses all limitations of subject matter, as applied to preceding claims 1 and 11. ‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
‘804 teaches “responsive to transmitting the data from the second controller to the activation device, transitioning the first device from the high power state to the low power state”.  (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh, 062 in order to reduce power consumption.


Shehadeh also teaches the activation device comprises at least one of smart phone, tablet, and computer (see first column of pg. 2 which mentions laptops).

For claims 10 and 20, ‘062 in view of ‘804, ‘900, ‘061,’918 discloses all limitations of subject matter, as applied to preceding claims 1 and 11.
‘062 in view of ‘804, ‘900, does not disclose following limitations which is disclosed by ‘061, as follows:
wherein the first device comprises a radio.  
 (‘061:  [0001] one or dedicated container nodes as node elements in the network, enhanced nodes that deploy multiple radio elements, and/or enhanced node communication management for highly congested operating node environments.),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘061 to the device of ‘062 in view of ‘804, ‘900, ‘061 and ‘918 in order to allow for improved positional awareness when managing items, nodes associated with the items, and/or containers for such managed items..
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,8,10,11-15, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to argument that ‘because neither the present claims nor the claims of the copending Application No. 16/743,408 have been patented, there is no way that double patenting can be determined (nothing is patented and there is no way to compare the final claims until one of the cases has been patented and the other claims are otherwise allowable; for example, see MPEP § 804(I)(B) as reference, Examiner respectfully states that current rejection on Double patenting still stands , as long as both comparable applications have similar limitations, as explained above.  Further,  A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable, see MPEP 804 I (B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Monday through Friday from 9 AM -5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar, can be reached at telephone number (571)272-7669. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647